Barrett, J.
(concurring):
The Code of Civil Procedure makes no provision for an attachment against an unincorporated association sued in the name of its *225president or treasurer under the provisions of section 1919., The attachment which • is authorized by section 635 of the Code is an attachment against the property'(A one or more defendants. These defendants, as specified in section 636, must either be natural persons ' or corporations, and the warrant must run against their property. The execution authorized in an action against the president or treasurer of an unincorporated association runs, not against the property of the defendant, but against the property of the associa^ t-ion. The law does not vest the title to that property in either the president or treasurer of the association. An attachment, consequently, cannot run against the property of either of these officers as such, for as such they have no property. The action, though in name against the officer, is, in substance, against the association, and the law makes no provision for an attachment against such an association. The plaintiff could have sued the members of the association if he had chosen to do so (Code Civ. Proc. § 192; Schwartz v. Wechler, 29 Abb. N. C. 332; Humbert v. Abeel, 7 Civ. Proc. Rep. 417; Hudson v. Spaulding, 6 N. Y. Supp. 877); and as they are all non-residents he could have had an attachment against them which would have run against the property of the association; but he has chosen to proceed against the president as such, and in that action he is confined to the remedies afforded by sections 1919 to 1924 of the Code. These do not embrace an attachment against the property of the association, either directly" or indirectly, and they plainly exclude an attachment under sections 635 and 636.
I agree that the order should be reversed and the attachment vacated.
Order reversed, with ten dollars costs and disbursements, and the motion to vacate attachment granted, with ten dollars costs.